
	
		II
		110th CONGRESS
		2d Session
		S. 2542
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to provide for enhanced
		  disclosure under an open end credit plan.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Card Minimum Payment
			 Notification Act of 2008.
		2.Enhanced disclosure
			 under an open end credit planSection 127(b) of the Truth in Lending Act
			 (15 U.S.C. 1637(b)) is amended by adding at the end the following:
			
				(13)Enhanced
				disclosure under an open end credit plan
					(A)In
				generalA credit card issuer shall, with each billing statement
				provided to a cardholder in a State, provide the following on the front of the
				first page of the billing statement, in type no smaller than that required for
				any other required disclosure, but in no case in less than 8-point capitalized
				type:
						(i)A
				written statement in the following form: Minimum Payment Warning: Making
				only the minimum payment will increase the interest you pay and the time it
				takes to repay your balance..
						(ii)Either of the
				following:
							(I)A written
				statement in the form of and containing the information described in item (aa)
				or (bb), as applicable, as follows:
								(aa)A
				written 3-line statement, as follows: A one thousand dollar ($1,000)
				balance will take 17 years and 3 months to pay off at a total cost of two
				thousand five hundred ninety dollars and thirty-five cents ($2,590.35). A two
				thousand five hundred dollar ($2,500) balance will take 30 years and 3 months
				to pay off at a total cost of seven thousand seven hundred thirty-three dollars
				and forty-nine cents ($7,733.49). A five thousand dollar ($5,000) balance will
				take 40 years and 2 months to pay off at a total cost of sixteen thousand three
				hundred five dollars and thirty-four cents ($16,305.34). This information is
				based on an annual percentage rate of 17 percent and a minimum payment of 2
				percent or ten dollars ($10), whichever is greater.. In the
				alternative, a credit card issuer may provide this information for the 3
				specified amounts at the annual percentage rate and required minimum payment
				that are applicable to the cardholder's account. The statement provided shall
				be immediately preceded by the statement required by clause (i).
								(bb)Instead of the
				information required by item (aa), retail credit card issuers shall provide a
				written 3-line statement to read, as follows: A two hundred fifty dollar
				($250) balance will take 2 years and 8 months to pay off at a total cost of
				three hundred twenty-five dollars and twenty-four cents ($325.24). A five
				hundred dollar ($500) balance will take 4 years and 5 months to pay off at a
				total cost of seven hundred nine dollars and ninety cents ($709.90). A seven
				hundred fifty dollar ($750) balance will take 5 years and 5 months to pay off
				at a total cost of one thousand ninety-four dollars and forty-nine cents
				($1,094.49). This information is based on an annual percentage rate of 21
				percent and a minimum payment of 5 percent or ten dollars ($10), whichever is
				greater.. In the alternative, a retail credit card issuer may provide
				this information for the 3 specified amounts at the annual percentage rate and
				required minimum payment that are applicable to the cardholder's account. The
				statement provided shall be immediately preceded by the statement required by
				clause (i). A retail credit card issuer is not required to provide this
				statement if the cardholder has a balance of less than five hundred dollars
				($500).
								(II)A written
				statement providing individualized information indicating an estimate of the
				number of years and months and the approximate total cost to pay off the entire
				balance due on an open-end credit card account if the cardholder were to pay
				only the minimum amount due on the open-ended account based upon the terms of
				the credit agreement. For purposes of this subclause only, if the account is
				subject to a variable rate, the creditor may make disclosures based on the rate
				for the entire balance as of the date of the disclosure and indicate that the
				rate may vary. In addition, the cardholder shall be provided with referrals or,
				in the alternative, with the 800 telephone number of the
				National Foundation for Credit Counseling through which the cardholder can be
				referred, to credit counseling services in, or closest to, the cardholder's
				county of residence. The credit counseling service shall be in good standing
				with the National Foundation for Credit Counseling or accredited by the Council
				on Accreditation for Children and Family Services. The creditor is required to
				provide, or continue to provide, the information required by this clause only
				if the cardholder has not paid more than the minimum payment for 6 consecutive
				months, beginning after July 1, 2002.
							(iii)(I)A written statement in
				the following form: For an estimate of the time it would take to repay
				your balance, making only minimum payments, and the total amount of those
				payments, call this toll-free telephone number: (Insert toll-free telephone
				number).. This statement shall be provided immediately following the
				statement required by clause (ii)(I). A credit card issuer is not required to
				provide this statement if the disclosure required by clause (ii)(II) has been
				provided.
							(II)The toll-free telephone number shall be
				available between the hours of 8 a.m. and 9 p.m., 7 days a week, and shall
				provide consumers with the opportunity to speak with a person, rather than a
				recording, from whom the information described in subclause (I) may be
				obtained.
							(III)The Federal Trade Commission shall
				establish not later than 1 month after the date of enactment of this paragraph
				a detailed table illustrating the approximate number of months that it would
				take and the approximate total cost to repay an outstanding balance if the
				consumer pays only the required minimum monthly payments and if no other
				additional charges or fees are incurred on the account, such as additional
				extension of credit, voluntary credit insurance, late fees, or dishonored check
				fees by assuming all of the following:
								(aa)A significant number of different
				annual percentage rates.
								(bb)A significant number of different
				account balances, with the difference between sequential examples of balances
				being no greater than $100.
								(cc)A significant number of different
				minimum payment amounts.
								(dd)That only minimum monthly payments
				are made and no additional charges or fees are incurred on the account, such as
				additional extensions of credit, voluntary credit insurance, late fees, or
				dishonored check fees.
								(IV)A creditor that receives a request for
				information described in subclause (I) from a cardholder through the toll-free
				telephone number disclosed under subclause (I), or who is required to provide
				the information required by clause (ii)(II), may satisfy the creditor's
				obligation to disclose an estimate of the time it would take and the
				approximate total cost to repay the cardholder's balance by disclosing only the
				information set forth in the table described in subclause (III). Including the
				full chart along with a billing statement does not satisfy the obligation under
				this paragraph.
							(B)DefinitionsIn
				this paragraph:
						(i)Open-end credit
				card accountThe term open-end credit card account
				means an account in which consumer credit is granted by a creditor under a plan
				in which the creditor reasonably contemplates repeated transactions, the
				creditor may impose a finance charge from time to time on an unpaid balance,
				and the amount of credit that may be extended to the consumer during the term
				of the plan is generally made available to the extent that any outstanding
				balance is repaid and up to any limit set by the creditor.
						(ii)Retail credit
				cardThe term retail credit card means a credit card
				that is issued by or on behalf of a retailer, or a private label credit card,
				that is limited to customers of a specific retailer.
						(C)Exemptions
						(i)Minimum payment
				of not less than ten percentThis paragraph shall not apply in
				any billing cycle in which the account agreement requires a minimum payment of
				not less than 10 percent of the outstanding balance.
						(ii)No finance
				chargesThis paragraph shall not apply in any billing cycle in
				which finance charges are not
				imposed.
						.
		
